Citation Nr: 0909866	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-21 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 
1954.  

Thes matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  Thereafter, the 
appellant's claims folder was returned to his local RO in 
Detroit, Michigan.

In November 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  For the rating period on appeal, the bilateral hearing 
loss disability has been clinically shown (by VA audiological 
examination August 2006) to be manifested by no worse than 
Level II hearing in the right ear and Level II hearing in the 
left ear.

2.  On November 5, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal for entitlement 
to an initial evaluation in excess of 10 percent for tinnitus 
was requested.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic 
Code 6100 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of entitlement to an initial 
evaluation in excess of 10 percent for tinnitus have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

The November 2006 rating decision granted service connection 
for tinnitus and assigned a 10 percent initial evaluation, 
effective May 31, 2006.  The veteran submitted a timely 
notice of disagreement concerning the initial disability 
rating for his service-connected tinnitus.  He perfected an 
appeal on the issue of entitlement to an initial rating in 
excess of 10 percent for tinnitus.  However, at the November 
5, 2008 Travel Board hearing, he expressed a desire to 
withdraw this claim on the record.  38 C.F.R. § 20.204.  (See 
Board Transcript "Tr." at 2.)  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn the appeal for entitlement to an initial 
evaluation in excess of 10 percent for tinnitus and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to that matter.  Accordingly, the 
Board does not have jurisdiction to review the appeal for 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus, and it is dismissed.

Bilateral hearing loss disability

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, although impaired hearing had been 
recognized in a February 1954 rating decision as a 
manifestation of service-connected disability not at issue, 
the November 2006 rating decision granted separate service 
connection for left ear hearing loss disability, and assigned 
a noncompensable initial evaluation, effective from May 31, 
2006.  Thereafter, an April 2007 rating decision granted 
service connection for bilateral hearing loss disability, and 
assigned a noncompensable initial evaluation, effective from 
May 31, 2006.  The Veteran's filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC) and supplemental statement of 
the case, under the heading "Pertinent Laws; Regulations; 
Rating Schedule Provisions," set forth the relevant 
diagnostic code (DC) for rating the hearing loss disability 
at issue, and included a description of the rating formulas 
for all possible schedular ratings under the diagnostic code.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial evaluation 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing in November 2008.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  The Veteran underwent a VA examination in 
2006 that addressed the matter presented by this appeal.  

At the November 2008 Travel Board hearing, it was contended 
that the August 2006 VA audio examination was not complete 
and/or adequate regarding his hearing loss claim.  (Board Tr. 
at 3, 6.)  Specifically, the Veteran and his representative 
contend that the Veteran was rushed through the process.  
(Id.)  However, a review of this VA examination report shows 
the examiner elicited relevant information regarding the 
Veteran's audiological history, to include military, 
occupational, and recreational noise exposure.  Further, the 
August 2006 VA examination report reflects that an objective 
examination was performed and the Veteran's claims file was 
available and reviewed by the VA examiner.  In fact, the 
findings reported appear to be adequate, and there is nothing 
in the August 2006 VA examination report that leads the Board 
to believe the examination was less than complete and/or 
adequate.  The Board also notes that nothing suggests that 
the VA examiner was not competent to perform the required 
examination and testing.  Further, the Board acknowledges the 
Veteran's representative's argument of remanding for another 
audiologic examination.  However, the Board finds a remand is 
not necessary in this situation because there is sufficient 
competent clinical evidence of record to adequately rate the 
Veteran's service-connected bilateral hearing loss.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  In light of the 
foregoing, the Board finds that this VA examination was 
adequate for rating purposes and the Veteran is not 
prejudiced by a decision based on the current record.  
38 C.F.R. §§ 4.1 and 4.2 (2008).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the claimant.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2008).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
Veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
Board also notes that the Court's holding in Hart v. 
Mansfield regarding distinct factual time period warranting 
different ratings also applies to this appeal.  Hart, 21 Vet. 
App. at 509-10.  As such, the Board will consider staged 
ratings, as appropriate.

The pertinent competent clinical evidence of record consists 
of a VA audiologic examination conducted in August 2006.

The August 2006 VA audiologic examination revealed the 
relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
30
40
55
60
LEFT
35
35
50
60

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
46.25 (rounded to 46) decibels.  His puretone threshold 
average for the left ear was recorded as 45 decibels.  His 
speech recognition ability was 84 percent for the right ear 
and 84 percent for the left ear using the Maryland CNC speech 
recognition test.  He was diagnosed by the VA examiner (an 
audiologist) as having hearing mild to moderate sensorineural 
hearing loss, bilaterally.  

Applying the above audiological findings to the rating 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned noncompensable evaluation at this 
time.  The Board notes that it has considered the provisions 
of 38 C.F.R. § 4.86, but these provisions do not apply here.

Considering, on VA audiologic examination in August 2006, 
that the Veteran's right ear manifests an average puretone 
threshold of no greater than 46 decibels, and no less than 84 
percent speech discrimination, reference to 38 C.F.R. § 4.85, 
Table VI, shows the Veteran's right ear hearing loss to be 
Level II impairment.  On VA audiologic examination in August 
2006, that the Veteran's left ear manifests an average 
puretone threshold of no greater than 45 decibels, and no 
less than 84 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows the Veteran's left ear 
hearing loss to be Level II impairment.  

Either ear may be considered the poorer for Table VII because 
the Veteran's hearing loss disability was manifested by Level 
II impairment, bilaterally, according to the results of the 
October 2006 VA examination and Table VI.  Applying the 
results from Table VI to Table VII, based on the results of 
the August 2006 VA audiologic examination findings, a 
noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I, the better ear, with 
column II, the poorer ear.  

The Board acknowledges that the Veteran has submitted several 
private audiograms.  These private audiograms, however, are 
dated outside of the rating period on appeal.  See 38 C.F.R. 
§ 3.400(o)(2); see also Francisco, 7 Vet. App. at 58 (noting 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  Additionally, the Board observes that pure tone 
thresholds recorded in these private audiograms were not 
interpreted from their graphical format.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (noting that the Board may not 
interpret graphical representations of audiometric data).  
Moreover, it is not shown that the private examinations were 
conducted consistent with the requirements of 38 C.F.R. 
§ 4.85(a)(2008).

The Board also acknowledges the Veteran's statements of 
record that his bilateral hearing loss is worse than a 
noncompensable disability rating, and that he is entitled to 
a compensable rating for such hearing loss.  The Board 
further acknowledges the Veteran's complaints indicating that 
he has difficulty hearing when the pace of speech is quick 
and/or when background noise is present.  (See November 2008 
Board hearing Tr. at 4.)  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's hearing impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R.  
§ 3.159(a)(1), (2).

In conclusion, the noncompensable evaluation currently 
assigned for the Veteran's bilateral hearing loss 
appropriately reflects his disability picture and the 
clinical evidence described above does not show distinct time 
periods exhibiting symptoms warranting staged evaluations.  
Hart, 21 Vet. App. at 509-10.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, the Board notes that it has been contended in a 
statement of the Veteran's accredited representative, dated 
in July 2007, that the Veteran's schedular evaluation is 
inadequate and that he requests extraschedular consideration.  
The July 2007 statement noted that the Veteran's hearing loss 
has adversely impacted him socially and that basic daily 
activities are negatively affected as a result.  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, a veteran's disability 
picture requires the assignment of an extraschedular rating.

Initially, the Board notes that the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
bilateral hearing loss, with the established criteria found 
in the rating schedule for hearing impairment, supports a 
finding that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.

The record does not show that the Veteran has required 
frequent hospitalizations for his bilateral hearing loss.  
Additionally, the evidence does not show marked interference 
with employment due to the disability.  The Board 
acknowledges that the Veteran's bilateral hearing loss has 
affected his daily living regarding social and personal 
aspects of his life, to include his interaction with his 
granddaughters.  (See November 2008 Board hearing Tr. at 4.)  
However, there is nothing in the record which suggests that 
the bilateral hearing loss markedly impacts his ability to 
obtain and/or maintain employment.  The record reflects that 
the Veteran can drive and he does not have any difficulty 
operating his vehicle or hearing sirens.  (Id. at 6-7.)  In 
light of the foregoing, the Board finds that there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected bilateral hearing loss disability on 
appeal causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See 
38 U.S.C.A. § 1155.  The Board therefore has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

The appeal of the issue of entitlement to an increased rating 
for tinnitus is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


